Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 1 of 27 PageID 5




           EXHIBIT A
    Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20                                     Page 2 of 27 PageID 6



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

 SHANNON WESTERMAN                                                 §
                                                                   §
       Plaintiff                                                   §
                                                                   §
 vs.                                                               § Case No ________________________
                                                                   §
                                                                   §
 PAUL BASSETT AND PAUL BASSETT                                     §
 TRUCKING, LLC                                                     §
   Defendant                                                       §

                                     STATE COURT DOCUMENT INDEX

Plaintiff's Original Petition (filed November 3, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .TAB 1

Civil Case Information Sheet . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TAB 2

Civil Citation for Paul Bassett Trucking, LLC (filed November 4, 2020). . . . . . . . . . . . . . . TAB 3

Civil Citation for Paul Bassett (filed November 4, 2020) . . . .. . . . . . . . . . . . . . . . . . . . . . . TAB 4

Return of Service (filed November 11, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .TAB 5

State court docket sheet from Shannon Westerman v. Paul Bassett and Paul Bassett Trucking,
       LLC, Cause No. CC-20-04836-D, currently pending in
       the County Court at Law No. 4 of Dallas County, Texas. . . . . . . . . . . . .. . . . . . . . . .TAB 6
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 3 of 27 PageID 7




                    TAB 1
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 4 of 27 PageID 8
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 5 of 27 PageID 9
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 6 of 27 PageID 10
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 7 of 27 PageID 11
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 8 of 27 PageID 12
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 9 of 27 PageID 13
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 10 of 27 PageID 14
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 11 of 27 PageID 15
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 12 of 27 PageID 16




                     TAB 2
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 13 of 27 PageID 17
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 14 of 27 PageID 18




                     TAB 3
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 15 of 27 PageID 19
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 16 of 27 PageID 20
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 17 of 27 PageID 21




                     TAB 4
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 18 of 27 PageID 22
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 19 of 27 PageID 23
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 20 of 27 PageID 24




                     TAB 5
                                                                                                                                                                                        FILED
                                                                                                                                                                        Eletrmmmozed        AM
                                                                                                                                                                          1 1/3693!) it/OMEN

                          Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20                                    Page 21 of 27 PageID 25                                         COUNTY CLERK
                                                                                                                                                                             DALLAS COUNTY

                                                                                                                                                   ATTORNEY
                              THE STATE OF TEXAS                                                                                                   CITATION
                                        CITATION                                                                                        PLAINTIFF'S ORIGINAL PETITION
                                                                                                                                       REQUEST FOR DISCLOSURE & JURY
                                CAUSE NO. CC-20-04836-D                                                                                              DEMAND
                              COUNTY COURT AT LAW NO. 4                                                                                          CC-20-04836-D
                                       Dallas County, Texas
                                                                                                                                        IN THE COUNTY COURT 0F DALLAS
                                                                                                                                              County Court at Law No. 4
      PAUL BASSETT TRUCKING, LLC
      SERVE THROUGH SECRETARY 0F STATE, STATE OF TEXAS                                                                                         Dallas County, Texas
      PO BOX 12079 CITATION UNIT
      AUSTIN TX 78711                                                                                                                   SHANNON WESTERMAN, Plaintia')

      PAUL BASSETI‘ TRUCKING, LLC                                                                                                                        VS.
      396 PENDLEBURY LANE
      BLACKFOOT ID 83221-2874                                                                                                          PAUL BASSETI' TRUCKING, LLC; PAUL
                                                                                                                                              BASSETI'. Defendans)

“You have been sued. You may employ an attorney. If you or your Attorney do not le a WRITTEN ANSWER with the clerk who                SERVE:
issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days aer you were served this citation and      PAUL BASSE'I'I‘ TRUCKING, LLC
PLANTIFF'S ORlGINAL PETlTlON REQUEST FOR DISCLOSURE & JURY DEMAND. a default judgment may be taken against                              SERVE THROUGH SECRETARY OF
you.” Your answer should be addressed to the clerk of County Court at Law No. 4 of Dallas County, Texas at the Court House of               STATE, STATE OF TEXAS
said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.                                                                         P0 BOX 12079 CITATION UNIT
                                                                                                                                               AUSTIN TX 78711

                                                                                                                                         PAUL BASSETI‘ TRUCKING, LLC
                                           SHANNON WESTERMAN                                                                                396 PENDLEBURY LANE
                                                      Plaina'a')                                                                           BLACKFOOT ID         83221-2874

                                                VS.                                                                                              ISSUED THIS
                                                                                                                                          4TH DAY OF NOVEMBER, 2020
                             PAUL BASSE’I‘T TRUCKING. LLC; PAUL BASSE'I‘T
                                                   Defendant(s)                                                                         JOHN F. WARREN. COUNTY CLERK
                                                                                                                                        BY: GUISLA HERNANDEZ, DEPUTY
led    in said Court on the 3rd day of November, 2020a copy   of which accompanies this citation.
                                                                                                                                                Attorney for Plainti‘
WITNESS: JOHN F. WARREN. Clerk of the County Courts of Dallas County. Texas. GIVEN UNDER MY HAND                                                 DALE HENLEY
AND SEAL OF OFFICE, at Dallas, Texas, and issued this 4th day ofNovember, 2020 A.D.                                                       MAYO MENDOLIA & VICE LLP
                                                                                                                                              5368 STATE HWY 276
JOHN F. WARREN, Dallas County Clerk
                                                                                                                                             ROYSE CITY TX 75189

                     #Wag new
                                                                                                                                                   469-402-0450

 mas/a.
   Guisla Hernandez
                                                                                                                                          NO OFFIGR‘S FEES HAVE BEEN
                                                                                                                                        WLLECFED BY DALLAS COUNTY GERK
      Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20                              Page 22 of 27 PageID 26



                                            CAUSE NO. CC-20-04836-D

Shannon Waterman                                           5                                                 IN THE COURT OF
                                                           §
                         Plainff,                          §
vs.                                                        §                                       DALLAS COUNTY. TEXAS
                                                           §
Paul amttTrucktng. LLC, eta!                               §
                 Defendant.                                5                                     COUNTY COURTAT LAW4

                                               AFFIDAVIT OF SERVICE

On dis day personally appeared Barbma Snnett       who, being by me duly sworn. deposed and said:

"The Mowing came to hand on NW5. 2020. 1:30 pm.

            CITATION WITH ATTACHED ORIGINAL PETITION. REQUEST FOR DISCLOSURE. OJURY DEMAND.

and ms execuned at 1019 Brazos St. AustIn, TX78701 within the county ofTravB at 11:30 AM on Mon. Nov” 2020, by
delivering a true cow to me Mthm named

  PAUL BASSETI’ TRUCIGNG. LLC DY DELIVERING THROUGH THE TEXAS SECRETARY OFSTATE. ACCEFTED BYWEB
                                               JEROME

in person. having rst   endorsed the date of deiivery on same.

lam a person over eighteen (1 8) years of age and I am competent to make dais aidavit. i am a resident ofthe State of
Texas. I am familiar wlm me Texas Rules of Clvll Procedure as they apply to service of Process. lam nota party to this
suit nor related or afliated wi'n any herein. and have no Interest In the outcome of the suit. i have never been convicted
of a felony or ofa misdemeanor Involving moral mrpltude. I have personal knowledge of the fem stated herein and they
are o'ue and correct.“




                                                               Barbara Stlnnett
                                                               Certication Number: Psc1181
                                                               Certicatlon   Explratlon: 7/31/22

BEFORE ME, a Notary Public. on this day personally appeared Barbara Stlnnett. known to me to be the person whose
name ls stbscribed to the foregoing document and. being by me rst duly sworn. declared that the summons hereln
contained are within his or her personal knowiedge and are true and correct.


                                                                                         72
                                                   Toa
SUBSCRIBED AND SWORN T0 ME ON November                                               _
                                                                                                   ’1   ,




                                                               Notary Public, State ofTexas

                                                                                     MICHAEL R STINNEIT
                                                                                    Notary ID # I 26498663
                                                                                    My Commission Expires
                                                                                      December 3. 2022
       Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20        Page 23 of 27 PageID 27
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 47998698
Status as of 11/1 1/2020 10:15 AM CST

Case Contacts

Name            BarNumber   Email                        TimestampSubmitted       Status
DALE HHENLEY                amanning@vicehenleylaw.com   11/11/2020 10:11:21 AM   SENT
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 24 of 27 PageID 28




                     TAB 6
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 25 of 27 PageID 29
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 26 of 27 PageID 30
Case 3:20-cv-03592-K Document 1-1 Filed 12/08/20   Page 27 of 27 PageID 31
